UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

AKANDO DUCKSWORTH CIVIL ACTION
VERSUS
HAL MACMURDO, ET AL.1 NO: 18-CV-01005-BAJ-RLB

RULING AND ORDER

Before the Court is Plaintift’s Motion for a Preliminary Injunction (Doc.
7)2. The Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1331. Oral
argument is not required. For the reasons stated below, Plaintifi’s motion is
DENIED.
I. FACTUAL BACKGROUND

Akando Ducksworth (“Plaintiff”) alleges that Hal Macmurdo, a physician at
the Dixon Correctional Institute (“Defendant”), has unlawfully discontinued

Plaintiff`s weekly visits to “UMC"3 for speech and physical therapy services for

 

l Plajntif'f does not specifically name other parties in the body of the Motion for Preliminary Inj unction,
or in the memorandum in support of the motion. However, in the proposed order to show cause,
Plaintiff requests that Defendant, Jason Kent, and Cherryl Washington all he ordered to appear at
the showr cause hearing. Further, Plaintiff` alludes to Kent and Washington as additional Defendants
in the complaint Plaintiff does not explain who Kent or Washington are, or how they relate to the
motion sub judice

2 Plaintiff titled his pleading "Declaration in Support of Plaintiff's Motion for a Preliminary lnjunction”
but does not include any document titled “Motion for a Preliminary lnjunction.” Furthermore, Plajntiff
includes a "Memorandu_m of Law in Support of Plaintiff' s Motion for a Pre]iminary Inj unction.” Despite
its title, Plaintift’s “Declaration in Support of Plaintiffs Motion for a Preliminary Injunction" is a
Motion for a Preljrninary lnjunction in forro, therefore, the Court shall interpret it as such.

3 PlaintiEf does not define “UMC,” but the Court surmises that Plaintiff is referring to the University
Medjcal Center in New Orleans, Louisiana.

“flnancial reasons.” (Doc. 7 at 1|1] 1,2,3). PlaintiH` further alleges that he has submitted
four requests for treatment which have been ignored by Defendant. (Id. at 11 4).
Plaintiff asserts that his health continues to decline, and that his medical needs are
now urgent. (Id. at 1| 5). Plaintiff avers that there is imminent risk that his current
medical condition4 will be permanent, and that preventative and rehabilitory
treatment is not available to PlaintiH` at Dixon Correctional Institute. (Id. at 1|1[ 6,7).
Plaintiff claims that Defendant is responsible for scheduling medical appointments
at facilities outside of the prison, but has not exercised that authority to address
Plaintift’s medical needs. (Id. at '|[ 8).
II. LEGAL STANDARDS

A. Injunctive Relief

“A preliminary injunction is an extraordinary and drastic remedy; it is never
awarded as of right.” Munof v. Geren, 553 U.S- 674, 689-90 (2008) (internal citations
and quotations omitted). See also Allied Mktg. Grp., Inc. v. CDL Mktg., Inc., 878 F.2d
806, 809 (5th Cir. 1989) Specifically, a PlaintiH` must establish: (1) a substantial
likelihood of prevailing on the merits; (2) a substantial threat of irreparable injury if
the injunction is not granted; (3) the threatened injury outweighs any harm that will
result to the non-movant if the injunction is granted; and (4) the injunction Will not
disserve the public interest See Ridgely o. Fed. Emergency Mgm,t. Agency, 512 F.Bd
727, 734 (5th Cir. 2008).; Mississippi Power & Light Co. v. United G'as Pipe Line Co.,

760 F.2d 618, 621 (5th Cir. 1985) (“[t]he decision to grant a request for preliminary

 

“ P]aintiff does not describe with particularity what his “condition” is, only asserting that his treatment
involves speech therapy and physical therapy.

2

injunction is to be treated as the exception rather than the rule”). The decision
whether to grant or deny a request for a preliminary injunction is within the sound
discretion of the Court. See Allied Mlttg. Grp., Inc., 878 F.2d at 809.
At all times, the burden of persuasion remains with Plaintiff as to each of the four
elements If a plaintiff fails to meet his burden regarding any of the necessary
elements, the Court need not address the other elements necessary for granting a
preliminary injunction- See Roho, Inc. v. Morquis, 902 F.2d 356, 261 (5th Cir. 1990)
(declining to address the remaining elements necessary to obtain a preliminary
injunction after finding that the plaintiff failed to show a substantial likelihood of
success on the merits).

B. Service

Federal Rule of Civil Procedure 5 sets forth the service requirements for any
motion filed in federal court. Speciflcal]y, unless the Rules state otherwise, a written
motion, except for those that may be heard ex porte, must be served on every party.
Fed. R. Civ. P. 5(a)(1)(D). A certificate of service is also required to be included with
any filings not submitted to the Court by way of electronic flling. Fed. R. Civ. P.
5(€1)(1)(]3)-
III. DISCUSSION

Fed- R. Civ. P. 65 provides:

The Court may issue a temporary restraining order without written or

oral notice to the adverse party or its attorney only if:

(A) specific facts in an affidavit or a verified complaint clearly

show that immediate and irreparable injury, loss, or damage will result
to the movant before the adverse party can be heard in opposition; and

(B) the movant's attorney certifies in writing any efforts made to

give notice and the reasons why it should not be required.

lt “would be inequitable” to hold pro se litigants to strict procedural standards
and thereby punish such litigants “for lacking the linguistic and analytical skills of a
trained lawyer.” Perez, 312 F.Bd at 194. Nonetheless, courts “still require pro se
parties to fundamentally ‘abide by the rules that govern the federal courts.”’ E.E. O. C.
o. St`m,boki, Ltd., 767 F.Bd 475, 484 (5th Cir. 2014) (citing Frozier U. Wells Fargo Bonk,
N.A., 541 Fed.Appx. 419, 421 (5th Cir. 2013)). Thus, courts have held, for example,
that “[_p]ro se litigants must properly plead sufficient facts that, when liberally
construed, state a plausible claim to relief, and brief arguments on appeal.” In re

Emergency Room Mobile Servs., L.L.C., 529 B.R. 676, 683 (N.D. Tex. 2015).

Plaintiff does not include a certiiicate of service with the instant motion, nor
does Plaintiff provide the Court with a certification of efforts made to serve
Defendants. Plaintif[`s motion was not filed by way of electronic filing Therefore,
pursuant to Fed. R. Civ. P. 65, without a showing of harm so imminent such that it
would allow no time for Defendants to respond, the instant motion must be denied.
The Court finds no evidence that the harm Plaintiff claims he will suffer is so
immediate that Defendants could not be noticed or given the opportunity to respond
Or appear at a hearing to address the merits of Plaintiil’ s motion. Plaintiff generally
alleges that he is at risk of his undisclosed medical condition worsening or becoming
permanent However, Plaintiif has not explained what his condition is, how it could

become permanent, or why he believes such ill-effects are imminent Furthermore,

upon review of the medical request forms submitted by Plaintiff, the Court notes that
Plaintiff` has been seen by doctors at UMC at least twice, where the complaints listed
on the request forms were ostensibly addressed. The Court also notes that Plaintiff
never circled the “Emergency” option on the medical request forms. Because Plaintiff
has been examined by medical professionals twice, and Plaintiff himself describes the
urgency of his medical needs as “routine," the Court finds that Plaintiff has not
established a threat of imminent irreparable harm such that Defendant could not be
served and given time respond.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Plaintifi's Motion for a Preliminary Injunction

(Doc. 7) is DENIED WITHOUT PREJUDICE.

Baton Rouge, Louisiana, this 3 day of April, 2019.

fica

JUDGE BRIAN AN.MBKSON
UNITED sTATES oisTRIoT coURT
MIDDLE merch oF LoUIsiANA

 

